Title: To James Madison from William Banks, 1 January 1808
From: Banks, William
To: Madison, James



Sir,
Culpeper County, January the 1st: 1808.

I have written several times, and applied once personally, to Mr. Charles P. Howard, for the Declaration that you, and your Mother Signed, relative to the Re-evaluation of your House; which you promised to get Mr. Howard & Doctr. Willis, (Who are the two Valuers,) to signe also, and then it was to be lodged with Mr. Howard, in order to be forwarded on to me.  Mr Howard inform’d me, that it was misplaced, or lost, and that you expressed the greatest desire, that your House shou’d be Insured, and in order to accomplish it, I have filled up an other Declaration, which you will now receive.  Please to put your Signature to the lowest Seal, also below the Plat, where there is a mark made with a Pencil, and then inclose it in a Letter to me, by Mr. Nicholas Voss, who will return to this County within afew weeks, and I will get your Mother, Mr. Howard, and Doctr. Willis to signe it also; and I will send it on to the Office at Richmond; after all of that is accomplished, your House will then stand Insured, provided, that there shou’d not be any demands against you, for the Premium, or Quota’s &c. if there is, they must be paid, and then it will stand Insured.  I am Sir your very hble Servt.

Wm: Banks

